DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigeno et al. (U.S. Patent Application Publication Number 20180284151, from hereinafter “Shigeno”).
In regards to claim 1, Shigeno teaches a scanning probe microscope for scanning a surface of a sample with a probe of a cantilever (see, i.e., abstract), the scanning probe microscope comprising a movement driving unit capable of moving the cantilever and the sample relatively at least in a z direction (FIGS. 1 and 3, paragraphs 0006-0016, 0037-0040, 0150 and claims 1-13), a control device controlling the movement driving unit to perform an approach operation of making the cantilever and the sample approach each other at a predetermined speed, and to stop the approach operation when it is determined that contact between the probe and the sample has been made (FIGS. 1 and 3, paragraphs 0006-0016, 0037-0040, 0150 and claims 1-13), wherein the predetermined speed is set such that, when a control operation to stop the approach operation is performed, force is applied to the sample due to the contact between the probe and the sample does not exceed a preset first force (FIGS. 1 and 3, paragraphs 0006-0016, 0037-0040, 0150 and claims 1-13).
In regard to claim 4, Shigeno teaches a display controller making a display device display a user interface for setting the first force and a setting unit setting the predetermined speed such that the force applied to the sample due to the contact between the probe and the sample does not exceed the first force set through the user interface (FIGS. 1 and 3, paragraphs 0006-0016, 0037-0040, 0150, 0222 and claims 1-13).
Allowable Subject Matter
Claims 5-7 are allowed.
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art cited above fails to teach setting the distance on one or more measured adsorptive forces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881